Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed April 30, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1, 6, 18-23 and 26 have been amended to more particularly point out and distinctly claim the invention.   
A new set of Claims 27-31 have been introduced.   

Applicant's amendment with respect to the pending claims 1-31, filed April 30, 2021, places the application in condition for allowance.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that iteratively performing an algorithm via an access module of a vehicle, wherein the algorithm includes a series of operations comprising 
selecting a frequency from a plurality of frequencies, selecting an antenna pair from a plurality of possible antenna pairs, wherein antennas of the plurality of possible antenna pairs include antennas with different polarized axes, transmitting a packet to the portable access device via the selected antenna pair, receiving a first received signal strength indicator (RSSI) and a response signal from the portable access device, wherein the first RSSI corresponds to the transmission of the packet, and measuring a second RSSI of the response signal; 
obtaining the first RSSIs and the second RSSIs measured during iterative performance of the algorithm;

transmitting one or more additional packets using the selected frequency and the antenna pair combination.
 
Independent claim 18 recites a vehicle system for communicating with a portable access device and also includes similar features to those of recited within independent claim 1; therefore, independent claim 18 is also allowed at least for the same reasons discussed above.

Claims 2-17 and 19-31 depend either directly or indirectly upon independent claims 1 and 18; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684